      Case 1:19-cv-00399-SHR-PT Document 42 Filed 06/01/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TREMAR JONES,                         :
                                      :
               Plaintiff,             :
                                      :     Civil No. 1:19-CV-0399
         v.                           :
                                      :     Judge Sylvia H. Rambo
STATE CORRECTIONAL                    :
INSTITUTE COAL TOWNSHIP, et           :
al.,                                  :
                                      :
              Defendants.             :


                                  ORDER

     AND NOW, this 1st day of June, 2020, it is ORDERED that Plaintiff’s

second motion for appointment of counsel (Doc. 37) is DENIED.



                                               s/Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               United States District Judge
